DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2020 has been entered.
Response to Amendment
The amendment filed on 04/15/2022 has been entered: As directed by the amendment: claims 1 and 18 are amended. Claims 10 – 17 are withdrawn. Claims 2 – 9 are as previously presented. Thus, claims 1 – 9 and 18 are currently pending. The amendment made to claim 18 is sufficient to overcome the new matter rejection made under 35 U.S.C. 112 (a) in the Final Rejection dated 02/16/2022 and the rejection is withdrawn. Applicant’s Remarks/Arguments regarding the obviousness rejections made under 35 U.S.C. 103 in the same Final Rejection are fully considered and the following Non-Final rejection is made herein.
Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain claim elements.
Regarding the limitation that recites “a test piece”, will be interpreted to read on the subject matter contained within paragraph [0040] of the published specification. Specifically, the cited paragraph states: “[t]he test piece 14 is a machinable material.” Therefore, the recited test piece includes a test piece substantially similar to the workpiece.
Regarding the recitation of “ablating”, as “ablating” can reasonably include a “cutting” function, this limitation will be interpreted to read on the same laser parameter and same bore parameters as the cutting step.
Regarding the recitation of “correlating, in the processor, the electrode to the laser beam using the measurement of the test bore” the specification discloses on page 3, line 14 – 15 “wherein the processor is configured to correlate the electrode to the laser beam using the position of the test bore” and page 8, line 1 – 2 “The processor within control system 100 is used to correlate the electrode 74 to the laser beam 50”. In other words, the specification discloses the processor is configured to determine/adjust the positioning of one (laser beam or the electrode) to the other using the measurement of the test bore. Here, the correlation is physical in nature. There is no disclosure in the specification that suggests correlating of the electrode to the laser beam is happening in the processor (virtually). Rather, the processor is configured to correlate the positioning of the electrode to the laser beam. The recited limitation in quotes of claim 1 above is interpreted to mean: the processor is configured to correlate the positioning of the laser beam and the electrodes using the measurement of the test bore. 
Regarding the recitation of “processor”, the specification does not give a special definition to the word processor. Thus, the examiner interpreted the word processor to its general and plain meaning of it dictionary definition and equivalent thereof. Merriam Webster defines the word Processor to be “a computer, a CPU or a compiler”. A processor is interpreted to be a computer that is capable of calculating or processing data for the purpose of this examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, this claim recites “correlating, in the processor, the electrode to the laser beam using the measurement of the test bore”, line 8 – 9 0f the claim. According to the specification, on page 3, line 14 – 15 “wherein the processor is configured to correlate the electrode to the laser beam using the position of the test bore”. The processor is configured to correlate the “electrode” and the “laser beam”. The correlating is done between the electrode and the laser beam to achieve a high degree of accuracy in machining the workpiece. Thus, there is no support in the specification for the limitation “correlating, in the processor”. Rather, the processor is configured to correlate electrode to the laser beam. Thus, limitation “correlating, in the processor” lacks support of the specification raising a new matter issue. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 3, 5 – 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2017/0320163 A1), herein after called Hu, in view of Yoon et al. (US 2010/0039680 A1), herein after called Yoon, in further view of Toyama et al. (US 2017/0361399 A1) and herein after called Toyama.
Regarding claim 1, Hu discloses a method of micro machining a workpiece (a method of machining a very small diameter holes on a workpiece, (0013)), the method comprising: providing an electrode (providing electrode 128, FIG.1); providing a processor (computer-based position controllers (134, 144), (0020 - 0022 and FIG.1)); correlating, in the processor, the electrode to the laser beam (the workpiece 102 is probed by the position control system 134  (computer-based controller) for guiding laser device 110 and a coordinate shift is calculated, recorded and communicated to the position control system 144( computer -based controller) for the EDM device 120 controlling the positioning of electrode 128 (0022, FIG.1), the positioning of the electrode and the laser beam is configured to be correlated by computer based controllers (134, 144) communicating the positioning of  the laser beam to control the position of the electrode. Further, the electrode of the EDM machine is operatively positioned proximate to the intermediate feature created by the LGL machine, (abstract, 0004-0006 ) and FIG. 1 showing the laser path 119 and the electrode 128 positioned parallel to each other on either side of the workpiece 102)) ; laser ablating a surface of the workpiece in a first region (in step 240, the LGL only and LGL intermediate features are machined by the LGL device based on the LGL design data and the positions and operational specifications calculated from the LGL design data, reference position, and the position control system for the LGL device, (0024, FIG.1 and 2)); and electrical discharge machining the workpiece in the first region to produce at least one bore in the workpiece (In step 270, the EDM only and EDM finishing features are machined by the EDM device based on the EDM design data and the positions and operational specifications calculated from the EDM design data, reference position, and the position control system for the EDM device, (0024, FIG. 1 and 2)), wherein the laser ablating and the electrical discharge machining are performed in the same micro machining apparatus (the laser ablating by the LGL 110 and the electrical discharge machining by the EDM of the workpiece 102 is performed in the same combined machining system 100 (see FIG. 1) and greater integration between the components of the two devices may be achieved, such as common stages, position control systems, data systems, or supplies, (0017)). Further, Hu discloses measuring the workpiece using either a measurement probe or the electrode (the workpiece 102 is probed by the position control system 134 for the liquid guided laser device 110 and a coordinate shift is calculated and recorded to the common design data 150 or otherwise communicated to the position control system 144 for the EDM device 120, (0022)), In addition, Hu discloses once these features are mapped and their relative positions and specifications are determined for a given common design, (0023)) Additionally, Hu discloses “a common reference point on the workpiece” which can be used as “a common starting point [to] find, calculate, and manipulate the position of the workpiece”, (0022)).
However, Hu does not explicitly disclose laser cutting a test bore in a test piece; measuring the test bore; using the measurement of the test bore to position the laser beam.
Yoon is directed toward a laser processing apparatus. Yoon teaches laser cutting a test bore in a test piece (test hole 102 formed in the dummy region, (0056 and FIG. 2)). Further, Yoon teaches measuring the test bore (camera unit 140 can take the image of the dummy region where four test holes 102 are formed, (0057 and FIG 3)) Additionally, Yoon teaches a controller uses the images of the bored test holes taken by the camera unit to calibrate and correct the laser positioning to produce bores in the workpiece (0058- 0059, 0062 and Fig. 4)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filling to modified Hu to incorporate the teachings of Yoon to laser cutting a test bore; measuring the test bore. One skilled in the art would have been motivated to combine the references because doing so would “accurately process the holes in the substrate”. See Yoon, Abstract.
Hu in view of Yoon still does not explicitly teach the measurement of the test bore on the test piece is carried out using either a measurement probe or an electrode (please note: Hu already teaches probing the workpiece 102 by the position control system 134 to guide the laser device 110 and calculate a coordinate shift to position the laser beam, Hu (0022, 0023), this implies measurement on the workpieces is carried out using a probe).
However, Toyama that is directed towards laser beam machine and an alignment adjusting method thereof, also teaches a touch probe 40, having a contactor 40 for measuring the dimension and shape of a workpiece attached to the table 108, and a calibration camera 42, providing an optical sensor, are mounted to calibrate the optical head 10 (0025, FIG.1).
Toyama also teaches an improved calibration of the laser beam is achieved by using both an optical sensor camera and a touch probe for higher accuracy of machining (0006, 0007).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the method of micromachining of claim 1 disclosed by Hu in view of Yoon to include the measurement of the test piece using either a measurement probe or an electrode in order to achieve an improved calibration of the laser beam that results in higher accuracy of machining as taught in Toyama.
Regarding claim 2, Hu in view of Yoon in further view of Toyama teaches the method of micro machining the workpiece according to claim 1, wherein the workpiece has a surface coating (workpiece has thermal barrier coatings (TBC), Hu(0013 and FIG.3)), and the step of laser ablating the surface of the workpiece in the first region comprises laser ablating the surface coating to expose a conductive portion of the workpiece (an intermediate feature might be a hole that is drilled to a depth of 0.5 inches, including removal of a surface coating layer, with a liquid guided laser’, Hu (0015), Hu) to expose a conductive portion of the workpiece (base material/base metal, Hu (0013 and 0014)).
Regarding claim 3, Hu in view of Yoon in further view of Toyama teaches the method of micro machining the workpiece according to claim 1, wherein the test bore is measured using the measurement probe (a touch probe 40, having a contactor 40 for measuring the dimension and shape of a workpiece attached to the table 10, Toyama (0025, FIG.1)).
Regarding claim 5, Hu in view of Yoon in further view of Toyama teaches the method of micro machining the workpiece according to claim 1, wherein measuring the test bore comprises taking at least three measurements (four test holes 102 are formed in a dummy region of the substrate 100, the camera unit takes an image of the dummy test holes 102 and is compared with pre-designed processing locations of the holes by the scanner controller, Yoon (0057, 0058, FIG.4)).
Regarding claim 6, Hu in view of Yoon in further view of Toyama teaches he method of micro machining the workpiece according to claim 5, wherein measuring the test bore comprises taking four or more measurements  (four test holes 102 are formed in a dummy region of the substrate 100, the camera unit takes an image of the dummy test holes 102 and is compared with pre-designed processing locations of the holes by the scanner controller, Yoon (0057, 0058, FIG.4)).
Regarding claim 7, Hu in view of Yoon in further view of Toyama teaches the method of micro machining the workpiece according to claim 1, wherein the test bore is cut with a diameter of 5 to 15 mm (intermediate feature might be a hole that is drilled to a depth of 0.5 inches”, Hu (0015), 0.5 inches converts to 12.7 mm)).
Regarding claim 8, Hu in view of Yoon in further view of Toyama teaches the method of micro machining the workpiece according to claim 1, further comprising laser ablating the surface of the workpiece in a plurality of regions, wherein the first region is one of the plurality of regions (the workpiece is a turbine blade with a plurality of holes , Hu (0015)); and electrical discharge machining the workpiece in the plurality of regions to produce a plurality of bores in the workpiece, the plurality of bores including the at least one bore (the workpiece is a turbine blade and the at least one finished feature is a plurality of metering holes and intermediate feature might be a hole that is drilled to a depth of 0.5 inches”, Hu (0015).
Regarding claim 9, Hu in view of Yoon in further view of Toyama teaches the method of micro machining the workpiece according to claim 1, wherein the workpiece is one of a plurality of workpieces, and wherein the plurality of workpieces are laser ablated and electrically discharge machined following correlation of the electrode to the laser beam (the common design data 150 may include a number of features that are created ... a number of intermediate features that are created by the liquid guided laser device 110 for completion by the EDM device 120. The EDM specifications from the common design data 150 may include a number of features that are created ... a number of finishing features for starting from a position within an intermediate feature created by the liquid guided laser device 110 to complete the finished feature in the common design, Hu (0023)).
Regarding claim 18, Hu in view of Yoon in further view of Toyama teaches the method of micro machining the workpiece according to claim 1, wherein the workpiece remains in a single stationary position relative to a fixture that holds the workpiece and to a movable table top on whose surface the fixture is disposed, within the micro machining apparatus for both the laser ablating and the electrical discharge machining (greater integration between the components of the combined system of the two devices is achieved in a configuration, such as common stage (one stage for the workpiece mount), common position control systems, common data systems, or supplies, Hu (0017), this discloses that an alternative configuration of single shared workpiece mounting stage commonly controlled and positioned in a stationary position for both LGL and EDM machining).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yoon in further view of Toyama modified by Buhler et al. (US 2002/0093348 A1), herein after called Buhler.
Regarding claim 4, Hu in view of Yoon in further view of Toyama teaches the method of micro machining the workpiece according to claim 1.
Hu in view of Yoon in further view of Toyama do not explicitly teach that the test bore is measured using the electrode.
However, Buhler that is directed toward contactless measurement of electrode tip position also teaches a measuring area cut by processing electrode 1 is measured using measuring electrodes 7 and 7’ the electrodes (0047, FIg.1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu in view of Yoon in further view of Toyama to incorporate the teachings of Buhler to measure a test bore using an electrode. One skilled in the art would have been motivated to combine the references because doing so would “not only permit the position of the processing electrode to be detected with high accuracy (a few millimeters, for example), it is also possible to measure other properties of the processing electrode”, Buhler (0031).

Response to Arguments
Applicant's Remarks/arguments filed on 04/15/2022 have been fully considered and a response is given as follows.
Claim Rejections Under 35 U.S.C. & 112
The amendment made to claim 18 is sufficient to overcome the new matter rejection made under 35 U.S.C. 112 (a) in the Final Rejection dated 02/16/2022 and the rejection is withdrawn.
Claim Rejections Under 35 U.S.C. & 103
Applicant argues:
 I. Neither Hu et al. nor Yoon et al., nor their combination, teaches or suggests the use of a processor to perform "correlating...the electrode with the laser beam." 
However, as indicated in the current rejection the Hu reference teaches the positioning of the electrode and the laser beam is configured to be correlated by computer-based controllers (134, 144), see (0022, FIG.1) and note that, “processor” is broadly interpreted to mean a computer or a computer-based controller.
II. the applicant also appears to conclude the camera used to measure the test bores by the secondary reference Yoon cannot be construed as a measurement probe or a measurement electrode for measuring the test bores. This argument is moot now because the current rejection introduces the Toyama reference to teach the measurement probe to measure the test probes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761